Title: From George Washington to John Cropper, Jr., 17 June 1799
From: Washington, George
To: Cropper, John Jr.



Sir,
Mount Vernon, June 17th 1799

Was I not well assured of your Patriotism and firm attachment to the Government of our Country, I should think it necessary to apologize for the trouble I am about to give you.
The Secretary of War has signified to me that the President of the United States thinks it highly expedient that no time should be lost in selecting proper Characters to Officer the twenty four Regiments of Infantry authorized to be eventually raised by a law of the last Congress; and has requested me to furnish him with a list of the names of such persons as are best qualified and willing to serve in the respective Grades of four of these Regiments, which is the proportion alotted to Virginia.

Having been absent from home for almost twenty five years, with short intervals only, and in these intervals a necessary attention to my private concerns confining me almost entirely to my own Estate, I find my acquaintance with the Citizens of this State, particularly with the rising generation, very limited indeed. And, therefore, ready as I always am to do anything in my power to promote the public weal, I find it impossible to perform this task without the assistance of others on whom I can place a reliance.
As these troops are authorized to be raised only in case of an actual War with a foriegn power, or of imminent danger of Invasion of our Territory by such power, it is to be presumed that, in such an event, every good Citizen would hold himself in readiness to take the field, if necessary, whether belonging to the eventual Army or not. I therefore flatter myself that when the President’s intention of appointing the Officers for this Army shall be fully known, we shall find many of the valuable Officers who served with reputation in the Revolutionary War, as well as others, step forward and offer their services in grades which they would not accept, if their object was to pursue a military career for life, or to continue in the service beyond the exigency which might call them forth. This leads me to hope, that, instead of seeking for those who are willing to receive appointments, we shall find the best Spirits of our Country offering their services in those grades where their talents and influence can be useful, without feeling themselves bound by the scrupulous punctilios of Rank which Officers observe when Arms are assumed as a profession.
But, in order to place the matter upon certain ground, and to pursue it with system, it becomes necessary to make the selection before mentioned. And, as the propriety of drawing the Officers from different parts of the State, observing, as nearly as may be, a due proportion to the respective population, is obvious; I must, of course, obtain my information from various sources, and combine the result in the best manner I can.
I therefore, Sir, take the liberty to ask if you will be so good as to furnish me with the names of such Characters as are, in your opinion, qualified to fill the several Offices in one Regiment of Infantry—a Battalion, or part thereof; and who would be willing to receive these appointments, annexing to their names the respective grades and the places or Counties of their Residence.
To facilitate this selection, and to observe the proportion before mentioned, I have thought it best to follow the four Grand Divisions

of the State, as laid off by the Inspector General for the purposes of recruiting, and to endeavour to select the Officers of one Regiment from each. In that case, the Division in which you reside, will comprehend the Counties of Hanover, Henrico, New Kent, Charles City, James City, Mathews, Gloucester, York, Warwick, Elizabeth City, Acomac, Northampton, Caroline, King and Queen, Essex, King William, Middlesex, Lancaster, Northumberland, Richmond, Westmoreland and King George. To these Counties then, you will be pleased more particularly to confine your attention. But if suitable Characters are known to you in other parts of the State, I will thank you for the names of them also.
As these Counties form a large district, and may comprehend more valuable Characters than the acquaintance of any one person in it may extend to, it is left with you to advice with others, or, from such Counties therein as your intimacy is greatest, to select a proportionate part. In a word, Sir, paying some attention to the policy of distribution, to select in whole or part, such characters as would do honor to the service and would be gratifying to your own feelings to command: A measure, though if it cannot be asked, is highly to be wished, and would have been gladly embraced in the arrangement of the twelve Regiments now recruiting if any thing had appeared at that time indicative of your inclination to re-enter the Military line.
You will readily see that these names must be handed to the President of the United States for his approbation, and afterwards confirmed or rejected by the Senate; it is therefore proper that no assurances of appointment be given to the parties which will render a change impracticable without wounding their feelings too much.
Where you are not personally well acquainted with such Characters as are fit and willing to serve, you will be so good as to obtain the best recommendations, and such as you can rely upon. And every cautionary measure is necessary to guard against errors which frequently result from the ease with which recommendations are generally obtained, the partiality of friends, and a delusive hope that men of bad habits, by being transplanted into the Army, will become good men and good Officers.
I have ventured, Sir, to give you this trouble; because, from your former services in the military line, I could confide in your knowledge and judgment of proper Characters to be brought forward at this time; and beleiving that I might readily count upon your best exertions to render a service to your Country.

I will thank you for an acknowledgement of the Receipt of this letter as soon as it gets to your hands, and for your observations on the subject of it, so far as you may then be prepared to give them. With very great esteem, I have the honor to be, Sir, Your most obedt Servt

Go: Washington

